Order filed January 5, 2012.




                                                  In The

                           Fourteenth Court of Appeals
                                             ____________

                                         NO. 14-11-00618-CR
                                         NO. 14-11-00807-CR
                                         NO. 14-11-00990-CR
                                           ____________

                            DAVID LORENZA JOYNER, Appellant

                                                     V.

                               THE STATE OF TEXAS, Appellee


                           On Appeal from the 174th District Court
                                    Harris County, Texas
                           Trial Court Cause Nos. 1310608, 1278852


                                                 ORDER

        David Lorenza Joyner has filed these appeals. Currently pending before the court
are appellant’s pro se motions seeking recusal of all justices on this court. 1

        Rule 16 of the Texas Rules of Appellate Procedure states that the grounds for
recusal are the “same as those provided in the Rules of Civil Procedure.” Tex. R. App. P.
16.2. Rule 18b(2) of the Texas Rules of Civil Procedure identifies the grounds for recusal.


1 The motion also refers to two petitions for writ of mandamus, No. 14-11-00775-CR and No. 14-11-00858-CR.
Opinions issued in both of these original proceedings before the motions to recuse were filed.
Tex. R. Civ. P. 18b(2); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco
2001, pet. denied) (order). It provides, among other matters, that a judge shall recuse
himself or herself in a proceeding in which the judge’s impartiality might reasonably be
questioned or he has a personal bias or prejudice concerning a party. Tex. R. Civ. P.
18b(2)(a), (b).

         Rule 16.3 of the Texas Rules of Appellate Procedure prescribes the procedure to be
followed for recusal of an appellate justice or judge:

         Before any further proceeding in the case, the challenged justice or judge
         must either remove himself or herself from all participation in the case or
         certify the matter to the entire court, which will decide the motion by a
         majority of the remaining judges sitting en banc. The challenged justice or
         judge must not sit with the remainder of the court to consider the motion as to
         him or her.
Tex. R. App. P. 16.3(b).

         When, as in this case, a party challenges all the members of the court, the motion is
decided by the court under the procedures set forth in Rule 16. See Cannon v. City of
Hurst, 180 S.W.3d 600, 601 (Tex. App.—Fort Worth 2005, no pet.) (order); Resendez v.
Schwartz, 940 S.W.2d 714, 714 (Tex. App.—El Paso 1996, no writ) (applying same
procedure under former rule 15(c)); see also Cameron v. Greenhill, 582 S.W.2d 775, 777
(Tex. 1979) (denying motion to disqualify entire Texas Supreme Court from considering
challenge to State Bar fee assessment).

         Pursuant to the procedure set forth in rule 16.3(b), upon the filing of the recusal
motion and prior to any further proceedings in this appeal, each of the challenged justices
of this court considered the motions in chambers. 2 Id. Chief Justice Adele Hedges,
Justices Kem Thompson Frost, Charles W. Seymore, Jeffrey Vincent Brown, William J.
Boyce, Tracy Christopher, Martha Hill Jamison and Sharon McCally each found no reason
to recuse themselves and certified the matter in writing to the remaining members of the
court en banc. See id. This court then followed the accepted procedure set out in rule

2 Justice Anderson did not participate.

                                               2
16.3(b). See Manges v. Guerra, 673 S.W.2d 180, 185 (Tex. 1984); McCullough, 50
S.W.3d at 88. The justices, except for Justices Anderson and Frost, then deliberated and
decided the motion to recuse with respect to each challenged justice by a vote of the
remaining participating justices en banc.           No challenged justice sat with the other
members of the court when his or her challenge was considered. See Tex. R. App. P.
16.3(b); Cannon, 180 S.W.3d at 601.

       Having considered the motions as to each challenged justice, and finding no basis
for recusal, each motion to recuse is denied with respect to each challenged justice, with
Justices Anderson and Frost not participating. The court enters the following orders:

         ORDER DENYING MOTION AS TO CHIEF JUSTICE HEDGES

       In accordance with Rule 16.3(b), Chief Justice Hedges certified appellant’s motion
to recuse her to the en banc court. This court finds no reason to recuse Chief Justice
Hedges. See Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s
motion to recuse Chief Justice Hedges is denied.

Hedges, C.J., Anderson, J. and Frost, J. not participating.

   ORDER DENYING MOTION AS TO JUSTICE KEM THOMPSON FROST

       In accordance with Rule 16.3(b), Justice Frost certified appellant’s motion to recuse
her to the en banc court. This court finds no reason to recuse Justice Frost. See Tex. R.
App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s motion to recuse Justice
Frost is denied.

Anderson, J. and Frost, J. not participating.

    ORDER DENYING MOTION AS TO JUSTICE CHARLES W. SEYMORE

       In accordance with Rule 16.3(b), Justice Seymore certified appellant’s motion to
recuse him to the en banc court. This court finds no reason to recuse Justice Seymore.
See Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s motion to
recuse Justice Seymore is denied.

                                                3
Anderson, J., Frost, J., and Seymore, J., not participating.

 ORDER DENYING MOTION AS TO JUSTICE JEFFREY VINCENT BROWN

       In accordance with Rule 16.3(b), Justice Brown certified appellant’s motion to
recuse him to the en banc court. This court finds no reason to recuse Justice Brown. See
Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s motion to recuse
Justice Brown is denied.

Anderson, J., Frost, J., and Brown, J. not participating.

       ORDER DENYING MOTION AS TO JUSTICE WILLIAM J. BOYCE

       In accordance with Rule 16.3(b), Justice Boyce certified appellant’s motion to
recuse him to the en banc court. This court finds no reason to recuse Justice Boyce. See
Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s motion to recuse
Justice Boyce is denied.

Anderson, J, Frost, J., and Boyce, J. not participating.

    ORDER DENYING MOTION AS TO JUSTICE TRACY CHRISTOPHER

       In accordance with Rule 16.3(b), Justice Christopher certified appellant’s motion to
recuse her to the en banc court. This court finds no reason to recuse Justice Christopher.
See Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s motion to
recuse Justice Christopher is denied.

Anderson, J., Frost, J., and Christopher, J. not participating.

   ORDER DENYING MOTION AS TO JUSTICE MARTHA HILL JAMISON

       In accordance with Rule 16.3(b), Justice Jamison certified appellant’s motion to
recuse her to the en banc court. This court finds no reason to recuse Justice Jamison. See
Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s motion to recuse
Justice Jamison is denied.

Anderson, J., Frost, J., and Jamison, J. not participating.

                                              4
      ORDER DENYING MOTION AS TO JUSTICE SHARON MCCALLY

       In accordance with Rule 16.3(b), Justice McCally certified appellant’s motion to
recuse her to the en banc court. This court finds no reason to recuse Justice McCally.
See Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s motion to
recuse Justice McCally is denied.

Anderson, J., Frost, J., and McCally, J. not participating.




                                           PER CURIAM

Order filed January 5. 2012.
En Banc. (Anderson, J. and Frost, J. not participating).
Do Not Publish.




                                              5